Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 02/12/2021 are pending for examination.

Continuation
2.	This application filed 02/12/2021 is a continuation of 16184467, filed 11/08/2018 ,now U.S. Patent #10949905, 16184467 is a continuation of 14799360, filed 07/14/2015 ,now U.S. Patent #10157410. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

3. Subject Matter Eligibility analysis of filed 1-18 claims: 
	Step 1 analysis: Claims 1-9 are to a process comprising a series of steps, and clams 10-18  to manufacture, which are statutory (Step 1: Yes).

	Step 2A Analysis:

3.1.	Step 2A Prong 1 analysis: Claims 1-18 do not recite an abstract idea and are patent eligible:
Claim 1 recites limitations, “ A computer-implemented method comprising: displaying a plurality of items in a graphical user interface at a client device; receiving user input to select an item of the plurality of items; determining an input pressure of the user input to select the item; and initiating an action associated with the selected item based on the input pressure”, which when analyzed per “2019 PEG” Step 2A, prong 1, they do not recite limitations covering performance of “Mathematical Concepts”. And/or “Mental Processes” and/or “Certain Methods of Organizing Human Activity”. Accordingly, claim 1 does not recite an abstract idea is patent eligible. Claim 10 recites similar limitations and is analyzed as patent eligible based on same analysis as established for claim 1. Accordingly claims 1 and 10 with their dependent claims 2-9 and 11-18 are patent eligible.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 19-20 are to a process comprising a series of steps, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 19 recites:
A computer-implemented method comprising: 
displaying a plurality of items in a graphical user interface at a client device; receiving user input from a user to select an item of the plurality of items; determining an interest level associated with a user that provides the user input to select the item; and initiating an action associated with the selected item based on the user interest level.

Step 2A Prong 1 analysis: Claims 19-20 recite abstract idea.

Yes.  The claim 19 recites the limitation of determining an interest level associated with a user that provides the user input to select the item, and initiating an action associated with the selected item based on the user interest level. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind that is based on receiving a selection of an item determining the user interest level [claim does not recite as how the interest level is determined] and based upon manually can be decided as what action is to be taken which can be initiated manually [ claim does not recite as what specific action is taken].  Thus, the claim recites a mental process, which is an abstract idea, see “2019 PEG”.   Since all dependent claim 20 include the limitations of base claim 19, it recites the same abstract idea. Thus, claims 19-20 recite an abstract idea.

Step 2A Prong 2 analysis:
Claims 19-20 : The judicial exception is not integrated into a practical application.
	Claim 19 recites the additional limitations of displaying a plurality of items in a graphical user interface at a client device; receiving user input from a user to select an item of the plurality of items. The receiving step from a user to select an item of the plurality of items is recited at a high level of generality (i.e. as a general means of gathering selection data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra‐solution activity.  The displaying results step of plurality of items is also recited at a high level of generality (i.e. as a general means of displaying plurality of items for the user’s selection of an item), and amounts to a form of insignificant extra‐solution activity.   The “determining an interest level associated with a user that provides the user input to select the item; and initiating an action associated with the selected item based on the user interest level”, as drafted do not recite engagement of any device and as such can be construed being implemented manually.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 19 is directed to the abstract idea.

Dependent claim 20 recites  limitations directed initiating actions based upon different interest levels and as drafted do not recite any engagement of a device to implement them and as such they can be construed to be implemented manually, and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claim 20 similar to claim 19 is  directed to an abstract idea.
Since limitations of claims 19-20 are similar to the limitations of claims 1 and 4, they are analyzed on the same basis as claim 1 and claim 4. Therefore, claims 19-20 are directed to abstract ideas.
Step 2A=Yes. Claims 19-20 are directed to abstract ideas.

Step 2B analysis:	The claims 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 19-20 do not amount to any meaningful limits on practicing the abstract idea or  “Significantly More” to an inventive concept and do not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Accordingly, claims 19-20 are patent illegible.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (i) 1-15  of U.S. Patent No. 10157410, hereinafter Patent ‘410., and (ii)  claims 1-20 of US patent 10949905, hereinafter Patent’ 905
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to similar concepts of receiving an input from a user of selecting an item on a GUI, determining the level of pressure of the user input to select the item, which could be a search result as well, and initiating an action as per the level of the determined pressure on the selected item or search result.
For example, a comparison is provided , for independent claims 1, 10 and 19 of US Patent ‘410 and claim 1 the instant Application, wherein all the limitations of the claims 1 , 10, and 19  of the instant application are disclosed and not patentably distinct in view of the limitations of claim 1 of the Patent’410, see below: The highlighted limitations of claim 1 of Patent’ 410 disclose the limitations recited in claims 1, 10, and 19 of the instant Application.
Claim 1 of Pat’ 10157410
1. A method comprising: retrieving a set of search results based on a search request from a client device, the set of search results including a first item; determining a user interest level n at least the first item based on a search history associated with the client device; causing display of a presentation of the set of search results within a graphical user interface at the client device, the presentation of the set of search results including the first item, the presentation including a display of the user interest level in the first item; receiving a touch input onto the client device, the touch input comprising a selection of the first item from among the one or more items, and an input pressure exerted onto the client device by the touch input; determining a value of the input pressure exerted onto the client device; selecting an action from among a set of actions based on the value of the input pressure and the user interest level; and transmitting a request from the client device to the networked marketplace to execute the action against the first item in response to the user input.
	
Claim 1 of the instant Application: 1. A computer-implemented method comprising: displaying a plurality of items in a graphical user interface at a client device; receiving user input to select an item of the plurality of items; determining an input pressure of the user input to select the item; and initiating an action associated with the selected item based on the input pressure.
	Limitations of claim 10 are similar to claim 1 of the instant Application.
	Claim 19 of the instant Application: 	A computer-implemented method comprising: displaying a plurality of items in a graphical user interface at a client device; receiving user input from a user to select an item of the plurality of items; determining an interest level associated with a user that provides the user input to select the item; and initiating an action associated with the selected item based on the user interest level.

The limitations of dependent claims 2, 5, 6, 8, 11, 14, 15, 17,  20 of the instant application are similar and not patentably distinct in view of claim 1 of Patent’ 410, limitations of dependent claim 3-4, 12-13 of the instant application are similar and  not patentably distinct in view of claim 4 of Patent’ 410, and limitations of 9 and 18 of the instant application are similar and  not patentably distinct in view of claim 6 of Patent’ 410. 

A similar comparison, as provided above for Patent ‘410 , is applicable for Patent’ 905. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. 	Claims 1-4, 10-13, are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. [US Patent 9152955], hereinafter Mathew in view of Rimas Ribikauskas et al. [US Patent 7,683, 889 B2], hereinafter Ribikauskas, both references cited in the IDS filed 04/06/2021.

Regarding claim 1, Mathew teaches a computer-implemented method comprising: 
displaying a plurality of items in a A computer-implemented method comprising: ..... interface elements representing the multiple items; receiving a user touch input, on the touch sensitive display device, selecting one of the multiple items; ..: automatically populating a purchase transaction with the selected item based on the first sequence of values....”. In Mathew multiple items are displayed on a user interface, and out of them a user’s input is received selecting a specific item for a purchase transaction to be executed). Mathew fails to disclose that the user interface is a GUI and further determining an input pressure of the user input to select the item; and initiating an action associated with the selected item based on the input pressure. Ribikauskas, in the same field of endeavor that is of determining functions in response to an user’s input based upon input pressure exerted on a touch-input device, teaches that a GUI is provided for selecting items [See Ribikauskas Abstract, “ The use of pressure-sensitive selection tools in a graphical user interface is disclosed in which the amount of pressure during a selection operation may modify selection behavior. Upon receiving a selection input, the pressure applied is determined and the selection behavior modified] and the missing steps of determining an input pressure of the user input to select the item, and initiating an action associated with the selected item based on the input pressure [see Ribikauskas col.1, line 59-col.2, line 17, “..A first embodiment of the invention provides a computer-implemented method for adjusting a displayed control. An input from a digitizer, pressure sensitive mouse, etc. is received at a location corresponding to the displayed control. The amount of pressure applied by the user is determined, and the displayed control is adjusted depending on the amount of pressure applied. ........ A tap is received upon a display device, and it is determined whether the tap was a hard tap. If a hard tap, one function is performed, but if not, a separate function is performed. ................ The tap is received and location, pressure, and length of time of the tap are analyzed to determine if the tap is a hard tap. If the pressure exceeds a certain threshold within a certain amount of time, the tap is found to be a hard tap, and a particular function is performed. Failing the test, a different function is performed. .......... the invention provides a computer-implemented method for interacting with displayed objects. When receiving a selection of objects via pressure enhanced input, the amount of pressure plays a role in determining the quantity/type/etc. of objects to be selected”]. Therefore, in view of the teachings of Ribikauskas, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concept of using a GUI for selection of items and determining an input pressure of the user input to select the item; and initiating an action associated with the selected item based on the input pressure, as disclosed in Ribikauskas, see col.1, lines 39-47, it would enhance the functioning of the GUI users in Mathew when selecting displayed results based on pressures applied during the user’s input to response corresponding to pressures applied for executing different purchase transactions in determining quantity or type of items.

Regarding claim 2, the limitations, “ The computer-implemented method as described in claim 1, wherein the initiating the action further comprises initiating a first action if the input pressure corresponds to a first pressure and initiating a second action if the input pressure corresponds to a second pressure”, are already covered in the analysis of claim 1, wherein if a pressure is determined to be a hard tap then a specific action is initiated otherwise  if a different pressure then a different action is initiated [see Ribikauskas col.1, line 59-col.2, line 17, “..The amount of pressure applied by the user is determined, and the displayed control is adjusted depending on the amount of pressure applied. ........ A tap is received upon a display device, and it is determined whether the tap was a hard tap. If a hard tap, one function is performed, but if not, a separate function is performed. ................”

Regarding claim 3, the limitations, “ The computer-implemented method as described in claim 2, wherein the first pressure is above a pressure threshold value and the second pressure is below the pressure threshold value”, are covered in the analysis of claim 1 [see Ribikauskas col.1, line 59-col.2, line 17, “…… The amount of pressure applied by the user is determined, and the displayed control is adjusted depending on the amount of pressure applied. ........ A tap is received upon a display device, and it is determined whether the tap was a hard tap. If a hard tap, one function is performed, but if not, a separate function is performed. ................ The tap is received and location, pressure, and length of time of the tap are analyzed to determine if the tap is a hard tap. If the pressure exceeds a certain threshold within a certain amount of time, the tap is found to be a hard tap, and a particular function is performed. Failing the test, a different function is performed. .......... the invention provides a computer-implemented method for interacting with displayed objects. When receiving a selection of objects via pressure enhanced input, the amount of pressure plays a role in determining the quantity/type/etc. of objects to be selected”, and see Ribikauskas Fig.21 and col.15, lines 29-44, “ …… In general, computer 110 may determine whether a tap input by stylus 204 is a hard tap depending upon applied pressure, ….. In this example, for the tap to be a hard tap, the tap input must reach an appropriate pressure threshold within a particular time threshold. FIG. 21 depicts a graph 2101 of input pressure over time not resulting in a hard tap as provided by an illustrative embodiment of the invention. Here, the tap has stayed within the appropriate distance threshold, but by the time the contact passes time threshold 2102 (perhaps set at 1/4 of a second or another amount of time) at point 2104, the magnitude of pressure has not passed pressure threshold 2103. As a result, computer 110 may interpret the input as a normal tap or some other type of input.”

Regarding claim 4, the limitations, “ The computer-implemented method as described in claim 2, wherein the first pressure comprises firm pressure and the second pressure comprises light pressure.”, are covered in the analysis of claim 3 where a firm pressure was discussed as Hard tap and a lower pressure below threshold was considered as a normal pressure.

Regarding claims 10-13, their limitations are similar and covered in the analysis of claims 1-4 and are their unpatentable over Mathew in view Ribikauskas, as established for claims 1-4 above.

6.2. 	Claims 5-8, 14-17 and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Ribikauskas and in view of Watfa et al. [US 201003139 A1],  cited in the IDS filed 04/06/2021.

Regarding claims 5, 7-8, the combined teachings of Mathew in view of Ribikauskas  teach and render obvious all the limitations of claim 1 including initiating the action associated with the selected item based on the input pressure associated with a user that provides the user input to select the item, but fail to disclose that the initiating the action comprises initiating the action associated with the selected item based also on an interest level associated with a user that provides the user input to select the item. Watfa teaches determining a user interest level based on his search history and interaction history and selecting a commerce action based on the user interest level [See Watfa paragraphs 0006, 44- 45, wherein a user’s interest is determined from his browsing history and his search queries [interaction history] in particular areas and the interest level is assigned values to determine interest levels in a particular item or area. Therefore, in view of Watfa, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have added the concepts of determining a user interest level based on a user context, the user context including at least a search history and an interaction history, selecting the commerce action also based on the user interest along with the detection of pressure to the combined art of Mathew and Ribikauskas as applied to claim 1, because, as disclosed in Watfa [ see paragraph 0006] it will help to tailor content presentation to the interests of users more accurately. 

Regarding claim 6, the combined teachings of Mathew/Ribikauskas/Watfa further suggest that the computer-implemented method as described in claim 5, wherein the initiating the action further comprises initiating a first action if the interest level corresponds to a first interest level and initiating a second action if the interest level corresponds to a second interest level [See Watfa para 0056, “ At step 506, the weights for each of the topics in the binary interest vector are determined. A provider may provide weights for each topic in a binary interest vector to adjust the influence each topic has on the final selection of content. Such weights may be the same across all pages and users, or may be customized for various pages and/or users. Weights may be adjusted based on information known about the user, the client machine, or based on the other content in the Web page in which the tailored content will be displayed. For example, when selecting content for the spot for tailored content 202 in Web page 200, a provider may weight the value of "travel" more heavily than other topics because Web page 200 is closely related to travel. Weights may also be adjusted based on the viewing history of the user, etc. Thus, the weights applied to the binary interest vector values may be dynamically adjusted by a provider without adjusting the structure of the binary interest vector itself. In the context of the previous example of binary interest vector 300, "sports" and "cars" are associated with a weight of 1, "food" is associated with a weight of 1.5, and "travel" is associated with a weight of 3.”. Watfa discloses determining and considering an interest level [corresponds to the weight for an items such as sport item or good item or travel item for a car item  from a user’s profile]  and initiating action of providing content accordingly to the determined interest/weight level.

Regarding claims 14-17, their limitations are similar to the limitations of claims 5-8, and therefore claims 14-17 are analyzed and rejected as being unpatentable over the combined teachings of Mathew/Ribikauskas/Watfa  based on same rational as established for claims 5-8 above.

Regarding claim 19, its limitations are similar to the limitations of claim 5 [including the limitations of base claim 1] and therefore claim 19 is analyzed and rejected as being unpatentable over the combined teachings of Mathew/Ribikauskas/Watfa  based on same rational as established for claims 1 and 5 above.

Regarding claim 20, its limitations are similar to the limitations of claim 6 and are covered in the analysis of claim 6. Therefore claim 6 is unpatentable over the combined teachings of Mathew/Ribikauskas/Watfa  based on same rationale as established for claim 6 above.

6.3. 	Claims 9 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Ribikauskas and over Official Notice.

Regarding limitations claim 8, “The computer-implemented method as described in claim 1, wherein the action comprises purchasing the selected item, adding the selected item to a list, or bidding on the selected item”, Mathew in view of Ribikauskas, as analyzed above in claim 1, teaches and renders obvious all the limitations of claim 1 and further teaches that the initiated action comprised commerce action of purchasing the selected item [  see Mathew claim 1, ““A computer-implemented method comprising: ..... interface elements representing the multiple items; receiving a user touch input, on the touch sensitive display device, selecting one of the multiple items; ..: automatically populating a purchase transaction with the selected item based on the first sequence of values”] , but does not specifically teach adding the selected item to a list. Examiner takes Official Notice of the well-known fact at the time of the Applicant's invention of adding items to watch list for future reference and purchasing. Therefore, in view of the Official Notice, it would be obvious to an
ordinary skilled in the art at the time of the Applicant’s invention to have modified the combined teachings of Mathew and Ribikauskas as applied to claim 1 to incorporate the 
concept of including a commerce action of adding items to watch list because this will help for 
future reference and purchasing.

Regarding claim 18, its limitations are similar to the limitations of claim 9 and are covered in the analysis of claim 9. Therefore claim 9 is unpatentable over the combined teachings of Mathew/Ribikauskas/ and Official Notice  based on same rational as established for claim 9 above.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Bong [US 20100005390 A1; see Abstract] discloses detecting a pressure-touch input from a first screen, where one or more menu items are displayed, based on the level of pressure a menu item is chosen and initiating an action based on the menu item chosen and the time elapsed  after the choosing of one of the menu items,
 (ii)	CN 101620507A discloses [see Abstract and under “Invention Contents” ) a method of controlling a mobile terminal comprising steps of displaying a first screen on a display module, detecting from the first screen a pressure-touch input, displaying one or more menu items associated with the first screen, in accordance with a level of pressure corresponding to the pressure-touch input to select one menu item in the menu items, and if selection of one menu item in the menu item after a predetermined time has elapsed, initiating an action based on selected menu item.
 (iii)	Article, “ United States Patent for Apparatus and Method for Improving Input Position and Pressure Detection in a Pressure Detection Touch Screen Issued to Samsung Electronics”; Global IP News. Information Technology Patent News [New Delhi] 05 May 2015; retrieved from Dialog database on 09/23/2022; discloses an apparatus and method for input position and pressure detection in a pressure detection touch screen, comprising detecting a touch input on a touch screen, generating pressure information and  location information using the compensated pressure information. 
(iv)	CA 2780386 A1 discloses [see Abstract and  para 0054] discloses a plurality of scrollable items on a display, a pressure detecting user input device detects a location and  magnitude of an applied pressure. [see Fig.5] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625